This is an action by a guest for personal injuries, resulting from a motor vehicle accident. Plaintiff, in recognition of the Act of September 13, 1935, General Acts 1935, page 918, complains solely of wantonness by the driver of the truck as the cause of his injuries. This act was upheld in Pickett v. Matthews, 238 Ala. 542, 192 So. 261, and it is not now questioned.
The only evidence in the case was the testimony of plaintiff. At the conclusion of it, the court directed a verdict for defendant, resulting in a verdict and judgment accordingly. This procedure was proper if plaintiff's testimony was such that there was no reasonable inference of wantonness to be had from it as the proximate cause of plaintiff's personal injuries. 18 Ala.Dig., Trial, 139(1), p. 673; Id., 178, p. 695.
We have reached the conclusion that the ruling and judgment of the court reflect the correct analysis of the evidence, and that there was no error in them.
Affirmed.
GARDNER, C. J., and THOMAS, BROWN, and FOSTER, JJ., concur.